 
    EXHIBIT 10.1
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, OR
OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE
REGISTRATION REQUIREMENTS OR AN EXEMPTION THEREFROM.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE, OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MUST
BE SURRENDERED TO THE ISSUER OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO
THE SALE, TRANSFER, PLEDGE, OR HYPOTHECATION OF ANY INTEREST IN ANY OF THE
SECURITIES REPRESENTED HEREBY.
 
JONES SODA CO.
 
CONVERTIBLE SUBORDINATED PROMISSORY NOTE
 
$[_______________]                                                                                                                                                                           
March 23, 2018
 
FOR VALUE RECEIVED, Jones Soda Co., a Washington corporation (the “Company”)
promises to pay to [insert name of Investor] (the “Investor”), or its registered
assigns, in lawful money of the United States of America the principal sum of
$[Invested Amount], or such lesser amount as is equal to the outstanding
principal amount hereof, together with interest from the date of this
Convertible Subordinated Promissory Note (this “Note”) on the unpaid principal
balance at a rate equal to 6.0% per annum, computed on the basis of the actual
number of days elapsed and a year of 365 days, and payable on the Maturity
Date.  Interest shall accrue from the date hereof until the date this Note is
paid in full or converted.  If not sooner paid or converted pursuant to the
terms hereof, all unpaid principal, together with any then unpaid and accrued
interest and other amounts payable hereunder, will be due and payable on the
earlier of (i) on or after March 23, 2022 (the “Maturity Date”) upon the demand
of the Investor, or (ii) when, upon the occurrence and during the continuance of
an Event of Default, such amounts are declared due and payable by the Investor
or made automatically due and payable, in each case, in accordance with the
terms hereof.  This Note is one of the “Notes” issued pursuant to the Note
Purchase Agreement (as defined below).
 
The following is a statement of the rights of the Investor and the conditions to
which this Note is subject, and to which the Investor, by the acceptance of this
Note, agrees:

--------------------------------------------------------------------------------

 
1.    Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the respective meanings given
such terms in the Purchase Agreement. In addition to the terms defined elsewhere
in this Note, for all purposes of this Note, the following terms have the
respective meanings set forth below:
 
“Common Stock” means the common stock of the Company, with no par value per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Investor” means the Person specified in the introductory paragraph of this Note
or any Person who at the time is the registered holder of this Note.
 
“Investors” means the investors that have purchased Notes.
 
“Obligations” means and include all loans, advances, debts, liabilities, and
obligations owed by the Company to the Investor, now existing or hereafter
arising, under or pursuant to the terms of this Note and the other Transaction
Documents, including, all interest, fees, charges, expenses, reasonable
attorneys’ fees and costs, and reasonable accountants’ fees and costs chargeable
to and payable by the Company hereunder and thereunder, in each case, whether
direct or indirect, absolute, or contingent, due or to become due, and whether
or not arising after the commencement of a proceeding under Title 11 of the
United States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.
 
“Notes” means the convertible subordinated promissory notes issued pursuant to
the Purchase Agreement, by the Company.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, governmental body (or an agency or subdivision thereof) or other
entity of any kind.
 
“Purchase Agreement” means the Note Purchase Agreement, dated as of the date
hereof (as amended, modified, or otherwise supplemented from time to time), by
and among the Company and the Investors.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Indebtedness” means, unless expressly subordinated to or made on a
parity with the amounts due under this Note, the principal of (and premium, if
any), unpaid interest on and amounts reimbursable, fees, expenses, costs of
enforcement, and other amounts due in connection with, (i) indebtedness for
borrowed money of the Company to banks, commercial finance lenders, or other
lending institutions regularly engaged in the business of lending money
(excluding (A) any indebtedness convertible into equity securities of the
Company and (B) indebtedness in connection with capital leases or operating
leases used solely for the purchase, finance, or acquisition of equipment and
where such indebtedness is secured solely by such equipment), and (ii) any
extension, refinance, renewal, replacement, defeasance, or refunding of any
indebtedness described in clause (i).
- 2 -

--------------------------------------------------------------------------------

“Transaction Documents” means this Note, each of the other Notes, the Purchase
Agreement, and the Registration Rights Agreement.
 
2.    Events of Default.  The occurrence of any of the following constitutes an
“Event of Default” under this Note and the other Transaction Documents:
 
(a)                  Failure to Pay.  The Company fails to pay (i) when due any
principal payment on the due date hereunder or (ii) any interest payment or
other payment required under the terms of this Note or any other Transaction
Document on the date due and such payment has not been made within five Business
Days of the Company’s receipt of written notice to the Company of such failure
to pay;
 
(b)                  Voluntary Bankruptcy or Insolvency Proceedings.  The
Company (i) applies for or consents to the appointment of a receiver, trustee,
liquidator, or custodian of itself or of all or a substantial part of its
property, (ii) admits in writing its inability to pay its debts generally as
they mature, (iii) makes a general assignment for the benefit of its or any of
its creditors, (iv) is dissolved or liquidated, (v) commences a voluntary case
or other proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or consents to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) takes any
action for the purpose of effecting any of the foregoing; or
 
(c)                  Involuntary Bankruptcy or Insolvency Proceedings. 
Proceedings for the appointment of a receiver, trustee, liquidator, or custodian
of the Company, or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization, or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect is
commenced and an order for relief entered or such proceeding is not dismissed or
discharged within 45 days of commencement.
 
3.    Rights of the Investor upon Default.  Upon the occurrence of any Event of
Default, and at any time thereafter during the continuance of such Event of
Default, the Investor may, with the written consent of the Required Holders, by
written notice to the Company, declare all outstanding Obligations payable by
the Company hereunder to be immediately due and payable without presentment,
demand, protest, or any other notice of any kind, all of which the Company
hereby expressly waives, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding.  In addition to the foregoing
remedies, upon the occurrence and during the continuance of any Event of
Default, the Investor may, with the written consent of the Required Holders,
exercise any other right, power, or remedy granted to it by the Transaction
Documents or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.
- 3 -

--------------------------------------------------------------------------------

4.    Conversion.
 
(a)                  Voluntary Conversion.  Upon not less than five days’ prior
written notice, the Investor may elect to convert all, or any portion of this
Note into a number of shares of Common Stock determined by dividing the
outstanding principal balance of the converted portion of the Note, plus accrued
and unpaid interest hereon through the date of conversion, by $0.32 (as adjusted
for stock splits, stock combinations and pursuant to the terms of Section 5,
the “Conversion Price”).
 
(b)                  Mandatory Conversion.  If, at any time commencing as of six
months after the First Closing, the volume weighted average price of the Common
Stock over any consecutive sixty (60) trading days equals or exceeds $1.00 and
the average daily volume during the same sixty (60) day trading period is not
less than 40,000 shares per day, then, the Company may elect to convert this
Note into shares of Common Stock by delivering to the Investor a number of
shares of Common Stock determined by dividing the outstanding principal balance
of this Note, plus accrued and unpaid interest thereon through the date of
conversion, by the Conversion Price (the “Mandatory Conversion”); provided that
the Company is fully reporting and current in all public filings as required by
the SEC at the time of the Mandatory Conversion.
 
(c)                  Conversion Procedure.  Before the Investor is entitled to
convert this Note into shares of Common Stock pursuant to Section 4(a) above,
the Investor will surrender this Note (or a notice to the effect that the
original Note has been lost, stolen, or destroyed and an agreement acceptable to
the Company whereby the Investor agrees to indemnify the Company from any loss
incurred by it in connection with this Note) and give written notice to the
Company at its principal corporate office of the election to convert the same
pursuant to Section 4(a), and will state therein the amount of the unpaid
principal amount of this Note to be converted, together with all accrued and
unpaid interest.  Upon such conversion of this Note, the Investor will execute
and deliver to the Company an investor representation statement in a form
reasonably required by the Company.  The Company will, as soon as practicable
thereafter, issue and deliver to the Investor a certificate or certificates for
the number of shares to which the Investor is entitled upon such conversion,
including a check payable to the Investor for any cash amounts payable as
described in Section 4(d).  If this Note is converted by the Company in
accordance with Section 4(b) above, written notice will be delivered to the
Investor at the address last shown on the records of the Company for the
Investor or given by the Investor to the Company for the purpose of notice,
notifying the Investor of the conversion to be effected, specifying the
Conversion Price, the principal amount of the Note to be converted, together
with all accrued and unpaid interest, the date on which such conversion is
expected to occur and calling upon such Investor to surrender the Note to the
Company, in the manner and at the place designated, the Note.  Upon such
conversion of this Note, the Investor will execute and deliver to the Company an
investor representation statement in a form reasonably required by the Company. 
Upon conversion of this Note in accordance with this Section 4, this Note will
be of no further force and effect, whether or not it is delivered for
cancellation as set forth in this Section 4(c).  The Company will, as soon as
practicable thereafter, issue and deliver to such Investor a certificate or
certificates for the number of shares to which the Investor is entitled upon
such conversion, including a check payable to the Investor for any cash amounts
payable as described in Section 4(d).
- 4 -

--------------------------------------------------------------------------------

(d)                  Fractional Shares; Interest; Effect of Conversion.  No
fractional shares will be issued upon conversion of this Note.  In lieu of the
Company issuing any fractional shares to the Investor upon the conversion of
this Note, the Company will pay to the Investor an amount equal to the product
obtained by multiplying the applicable Conversion Price by the fraction of a
share not issued pursuant to the previous sentence.  In addition, to the extent
not converted into shares of Common Stock, the Company will pay to the Investor
any interest accrued on the amount converted and on the amount to be paid by
Company pursuant to the previous sentence.  Upon conversion of this Note in full
and the payment of the amounts specified in this paragraph, the Company will be
forever released from all its obligations and liabilities under this Note, and
this Note will be deemed of no further force or effect, whether or not the
original of this Note has been delivered to the Company for cancellation.
 
(e)                  Reservation of Stock Issuable Upon Conversion.  The Company
will at all times reserve and keep available out of its authorized but unissued
shares of Common Stock solely for the purpose of effecting the conversion of
this Note such number of its shares of Common Stock as is sufficient from time
to time to effect the conversion of this Note.  If at any time the number of
authorized but unissued shares of Common Stock is not sufficient to effect the
conversion of the entire outstanding principal amount of this Note, without
limitation of such other remedies as may be available to the holder of this
Note, then the Company will use its best commercial efforts to take such
corporate action as may, in the opinion of counsel, be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as is
sufficient for such purposes.
 
5.    Antidilution.  In the event the Company issues Additional Shares of Common
(as defined below) without consideration or for a consideration per share less
than the Conversion Price in effect on the date immediately prior to such issue,
then, the Conversion Price shall be reduced, concurrently with such issue, to a
price (calculated to the nearest cent) determined by multiplying such Conversion
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issue plus the number of
shares which the aggregate consideration received by the Company for the total
number of Additional Shares of Common so issued would purchase at such
Conversion Price, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issue plus the number of such
Additional Shares of Common so issued.  Notwithstanding the foregoing, the
Conversion Price shall not be reduced at such time if the amount of such
reduction would be less than $0.01, but any such amount shall be carried
forward, and a reduction will be made with respect to such amount at the time
of, and together with, any subsequent reduction which, together with such amount
and any other amounts so carried forward, equal $0.01 or more in the aggregate. 
For the purposes of this Section 5, all shares of Common Stock issuable upon
conversion of all outstanding Notes and preferred stock and the exercise and/or
conversion of any other outstanding convertible securities of the Company and
all outstanding stock options shall be deemed to be outstanding.  “Additional
Shares of Common” means all shares of Common Stock issued by the Company after
the date of this Note, other than issuances or deemed issuances of:  (a)
securities issuable upon conversion of any of the Notes; (b) securities issued
upon the conversion of any debenture, warrant, option or other convertible
security issued and outstanding as of the Closing Date; (c) Common Stock
issuable upon a stock split, stock dividend, or any subdivision of shares of
capital stock of the Company; (d) shares of Common Stock (or options to purchase
such shares of Common Stock or restricted stock units) issued or issuable to
employees or directors of, or consultants to, the Company pursuant to any plan
approved by the Board of Directors; and (e) securities otherwise excluded by a
vote or written consent of the Required Holders.
- 5 -

--------------------------------------------------------------------------------

 
6.    Subordination.  The Obligations evidenced by this Note are hereby
expressly subordinated in right of payment to the prior payment in full of all
of the Company’s Senior Indebtedness, and any liens on property of the Company
in favor of the Investor are hereby expressly subordinated in priority to any
liens on the Company’s property in favor of any holder of Senior Indebtedness. 
By acceptance of this Note, the Investor agrees to execute and deliver customary
forms of subordination agreement requested from time to time by holders of
Senior Indebtedness, and as a condition to the Investor’s rights hereunder, the
Company may require that the Investor execute such forms of subordination
agreement.  Notwithstanding the foregoing, the Investor will be entitled to
receive (i) equity securities of the Company from the conversion of all or any
part of the Obligations and payments of cash in lieu of issuing fractional
shares in connection with any such conversions, (ii) any note, instrument or
other evidence of indebtedness which may be issued by the Company in exchange
for or in substitution of this Note, provided that such note, instrument or
other evidence of indebtedness is subordinated to the Senior Indebtedness on the
same terms and conditions as set forth in this Section 6, and (iii) other
payments consented to in writing by holders of Senior Indebtedness.
 
7.    Miscellaneous.
 
(a)                  Successors and Assigns.  Subject to the restrictions on
transfer described in Section 6.7 of the Purchase Agreement, the rights and
obligations of the Company and the Investor will be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the parties.
 
(b)                  Registration, Transfer, and Replacement of the Note.  The
Company will keep at its principal executive office books for the registration
and registration of transfer of the Note. Prior to presentation of any Note for
registration of transfer, the Company will treat the Person in whose name such
Note is registered as the owner and holder of such Note for all purposes
whatsoever, whether or not such Note is overdue, and the Company will not be
affected by notice to the contrary.  Subject to the restrictions on or
conditions to transfer set forth Section 4 of the Purchase Agreement, the holder
of this Note, at its option, may in person or by duly authorized attorney
surrender the same for exchange at the Company’s chief executive office, and
promptly thereafter and at the Company’s expense, except as provided below,
receive in exchange therefor one or more new Note(s), each in the principal
requested by such holder, dated the date to which interest has been paid on the
Note so surrendered or, if no interest has yet been so paid, dated the date of
the Note so surrendered and registered in the name of such Person or Persons as
have been designated in writing by such holder or its attorney for the same
principal amount as the then unpaid principal amount of the Note so
surrendered.  Upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction, or mutilation of any
Note and (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it or (b) in the case of mutilation, upon surrender thereof, the
Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on such Note or, if no interest shall have yet
been so paid, dated the date of such Note.
- 6 -

--------------------------------------------------------------------------------

 
(c)                  Waiver and Amendment.  Any provision of this Note may be
amended, waived or modified upon:  (i) the written consent of the Company and
the Investor; or (ii) the written consent of the Company and the Requisite
Holders, provided, that such amendment, waiver or modification effected pursuant
to clause (ii) above applies equally to all of the Notes then outstanding.  The
Investor acknowledges that, by the operation of this paragraph, the Requisite
Holders will have the right and power to diminish or eliminate the rights of the
Investor under this Note.
 
(d)                  Dispute Resolution; Governing Law; Notices.  The resolution
of any controversy or claim arising out of or relating to this Note, the law and
jurisdiction governing this Note, and the provision of notice hereunder will all
be conducted pursuant to the terms of the Purchase Agreement.
 
(e)                  Pari Passu Notes.  The payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon will be pari
passu in right of payment and in all other respects to the other Notes.  If the
holder of this Note receives payments in excess of its pro rata share of the
Company’s payments to holders of all the Notes, then the holder of this Note
will hold in trust all such excess payments for the benefit of the holders of
the other Notes and will pay such amounts held in trust to such other holders
upon demand by such holders.
 
(f)                  Payment.  Unless converted into the Company’s equity
securities pursuant to the terms hereof, payment shall be made in lawful tender
of the United States.
 
(g)                  Usury.  If any interest that is paid on this Note is deemed
to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
(h)                  Suitability.  Notwithstanding anything to the contrary, the
Company shall have the absolute right to redeem this Note and prohibit
conversion, and sever its relationship with Investor at any time, if the Company
determines in its sole discretion that its relationship with Investor may
jeopardize its state, federal, or other licenses, or otherwise jeopardize its
ability to conduct business.
 
(i)                  Enforceability of Oral Agreements.  ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
(Signature Page Follows)
- 7 -

--------------------------------------------------------------------------------



The Company has caused this Note to be issued as of the date first written
above.
 



  JONES SODA CO.,     a Washington corporation          
 
 
    Name:     Title:          

 
 
 
[Signature Page to Convertible Subordinated Promissory Note]